Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 1, 2010                                                                                               Marilyn Kelly,
                                                                                                                    Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
  139833 (72)(73)(74)                                                                                  Diane M. Hathaway
                                                                                                      Alton Thomas Davis,
                                                                                                                         Justices




  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
                                                                    SC: 139833
  v                                                                 COA: 284670
                                                                    Wayne CC: 96-004431-2
  JOHN VINCENT JONES,
             Defendant-Appellant.
  ___________________________________


         On order of the Chief Justice, defendant-appellant’s several motions and
  supplemental requests for extension of the time for filing his supplemental brief are
  considered. It appearing that the Court directed oral argument on this case by order of
  April 30, 2010 and that no brief has yet been filed, the motions are denied.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 1, 2010                    _________________________________________
                                                                               Clerk